DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
Claim 5, line 7, “remaining two connectors” should be changed to --a remaining two connectors--.
Claim 6, line 5, “remaining two connectors” should be changed to --a remaining two connectors--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 4 recites “the five-head connecting member comprising a concave polygonal central base” in lines 2-3.  The five-headed connecting member (shown in FIG. 5) was never disclosed as being concave in the original specification (filed 12/28/2018). As such, this limitation is considered new matter.
Claim 6 recites “the four-head connecting member comprises a concave pentagonal central base” in line 3.  The four-headed connecting member (shown in FIG. 7) was never disclosed as being concave in the original specification (filed 12/28/2018). As such, this limitation is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “the five-head connecting member comprising a concave polygonal central base” in lines 2-3.  It is unclear how, or what part, of the polygonal central base is concave.  What does it mean that the central base is “concave”?  Does that mean that two of the sides are directed inwards towards the center of the polygon relative to the other sides? Or does it mean that a portion of the central base in lower/recessed relative to another portion of the central base (as in appears in FIG. 5, the perimeter of the central base seems to comprise a flange, or have a lip, relative to the middle portion of the central base)?  Clarification is required.
Claim 4 recites “an angle between a pair of two adjacent connectors being an obtuse angle” in line 5.  Due to the wording of the claim limitation, it is unclear if every angle between any two adjacent connectors is an obtuse angle or if only one angle of the multiple angles between adjacent connectors is obtuse.  If every angle is an obtuse angle, it is not clear how this is possible if there are supposedly five connectors and if each of the angles was more than 90 degrees, that would equal more than 360 degrees, so it’s not clear how the five connectors could be positioned in that circumstance.  Clarification is required.    
Claim 5 recites “two of the sides of the central base, which are inclined to each other” in lines 6-7. It is unclear what is meant by “inclined to each other”.  How can be 
Claim 6 recites “the five-head connecting member comprising a concave polygonal central base” in lines 2-3.  It is unclear how, or what part, of the polygonal central base is concave.  What does it mean that the central base is “concave”?  Does that mean that two of the sides are directed inwards towards the center of the polygon relative to the other sides? Or does it mean that a portion of the central base in lower/recessed relative to another portion of the central base (as in appears in FIG. 7, the perimeter of the central base seems to comprise a flange, or have a lip, relative to the middle portion of the central base)?  Furthermore, it is noted that it appears the central base is not actually pentagonal in FIG. 7 since it has more than five sides. Clarification is required.
Claim 7 recites “connected to each other in a T-shape as a whole” in line 3.  It is unclear what is meant “as a whole” in this instance.  Clarification is required.
Claim 8 recites “one of inclined faces of the central base” in line 7.  It is unclear if the “faces” are the same as the “sides” previously recited in line 4.  If not, how are the faces different than the side and/or sides of the central base?  Additionally, “one of inclined faces” is not proper English. It is recommended that Applicant amend the limitation to recite --an inclined side of the central base-- or --one of a plurality of inclined sides of the central base-- or something similar. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz (US-2019/0055729 A1) in view of Lee (US-7,093,521 B2) and Herman (US-4,567,707).
	Dietz teaches a spherical tent frame (100), comprising a plurality of support rods (108, 110, 112, 114, 116, 118, as seen in FIG. 1; 516 as seen in FIG. 5) and a plurality of connecting members (102, 104, 106, 500), wherein each of the connecting members is provided with at least two connectors and each of the connectors is axially embedded with a socket (330); wherein one end of each of the support rods is inserted into the socket.
Dietz lacks the socket having an annular groove and a plurality of plastic pieces.  Lee teaches a socket (interior of 30), wherein an annular groove (60) is provided in a position of the inner wall of the socket (as seen in FIGS.5 and 8) and an elastic piece (50) pointing to the center of the bottom of the socket (the bottom surface of the elastic piece can be considered pointing to the center of the bottom of the socket since it is facing the bottom of the socket, which is in the direction of 61) and arranged along the upper edge (62) of the annular groove (FIG. 8).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Dietz to 
Claim 2: Dietz teaches one of the plurality of connecting members as comprising a regular six-head connecting member (104); the regular six-head connecting member comprising a regular hexagonal central base, and the connectors being respectively fixed to each side of the central base and being radially distributed (FIG. 2).
Claim 3: Dietz teaches one of the plurality of connecting members as comprising a regular five-head connecting member (102 or 500); the regular five-head connecting member comprising a regular pentagonal central base, the connectors being respectively fixed to each side of the central base and being radially distributed (FIG. 5).
Claim 5: Dietz teaches one of the plurality of connecting members as comprises a four-head connecting member (106); the four-head connecting member comprises a flat pentagonal central base having two right angles, and the connectors being respectively fixed to the sides of the central base and being radially distributed; wherein two of the connectors being respectively located on two parallel sides of the central base and on the same axis, and a remaining two connectors being respectively fixed on 
Claim 6: Dietz teaches a four-head connecting member (106); and the four-head connecting member comprises a concave pentagonal central base (as best understood), wherein two of the connectors being respectively located on two parallel sides of the central base and on the same axis, and a remaining two connectors being located on a top surface of the central base (as seen in FIG. 2, the six-head connector has a hexagonal shaped center base located between the ends of all the sockets; as such given the shape of connector 106 seen in FIG. 1, the central base would be a square pentagon, as best understood, since it has a flat bottom, and two of the connectors would be located on the top surface which could be considered to be comprised of the two top inclined surfaces of the pentagon). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz (US-2019/0055729 A1) in view of Lee (US-7,093,521 B2) and Herman (US-4,567,707) as applied to claim 1 above, and further in view of Phillips et al. (US-4,395,154).
The combination of Dietz, Lee and Herman lacks a partial five-head connecting member.  Phillips et al. teaches a partial five-head connecting member (10) comprising a concave polygonal central base (comprised of 24, 26, 28, as best understood the central base has a flat recessed portion 32, inside a higher perimeter portion that form the sides), and the connectors (22) being respectively fixed to the sides of the central .  

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz (US-2019/0055729 A1) in view of Lee (US-7,093,521 B2) and Herman (US-4,567,707) as applied to claim 1 above, and further in view of Vezina et al. (CA-2,151,108).
The combination of Dietz, Lee and Herman lacks a regular three-head connecting member.  Vezina et al. teaches a spherical tent (2) comprising a plurality of connecting members (8, 6”), wherein one of the connecting members comprises a regular three-head connecting member (8), wherein the regular three-head connecting member comprises three connectors which are connected to each other in a T-shape as a whole (as seen in FIG. 9), and wherein one of the connecting members comprises a two-head connecting member (6, 6”), wherein the two-head connecting member comprises two connectors which are coaxially connected to each other in a straight line (as seen in FIG. 7).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination to include a regular three-head connecting member and a two-head connecting member, such as those taught by Vezina et al., in order to provide different type of connecting members .  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz (US-2019/0055729 A1) in view of Lee (US-7,093,521 B2) and Herman (US-4,567,707) as applied to claim 1 above, and further in view of Nunn (US-2017/0159280 A1).
The combination of Dietz, Lee and Herman lacks an opening. Nunn teaches a spherical tent frame (FIG. 17A, 17B) comprising an opening (O) in the shape of an apex square (as seen in FIGS. 17A-17B).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination to include an opening, such as that taught by Nunn, so that users could easily enter and exit the spherical tent.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.  Applicant argues Dietz fails to teach the claimed socket and the connector axially embedded with the socket which is a single spare compound (third page of the Remarks).  However, it is noted that Applicant also states that Dietz .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268.  The examiner can normally be reached on M-F: 11AM-7PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DNJ/Examiner, Art Unit 3636

                                                                                                                                                                                               .  /DAVID R DUNN/   Supervisory Patent Examiner, Art Unit 3636